Per Curiam.
We believe that there was ample evidence in the record to sustain the verdict in the sum of $2,500, with interest against the defendants. It was improper, therefore, for the court at Trial Term to order a new trial “ unless the plaintiff files with tMs court within ten days after the service of a copy of tMs order with notice of entry thereof, a stipulation consenting to reduce the said verdict to the sum of $600.”
Plaintiff’s intestate parted with her money upon the fraudulent representations of the defendants. The item of $600, to wMeh reference has been made by the trial court, was merely one of the fraudulent elements wMch was employed for the purpose of carrying out the conspiracy to obtain the full amount wMeh the jury awarded to the plaintiff.
The order should be reversed, with costs, and the verdict reinstated.
Present —■ Martin, P. J., O’Malley, Glennon, Untermyer and Dore, JJ.
Order unanimously reversed, with costs and disbursements, and the verdict reinstated.